Title: Edward Carrington and Richard Claiborne: Plan for the Quartermaster’s Department in Virginia, 1 January 1781
From: Carrington, Edward,Claiborne, Richard
To: Jefferson, Thomas



1st. January 1781

Whereas the irregular manner in which the Quarter Masters Department for the State of Virginia has hitherto been conducted, has been attended with many delays and inconveniencies both to the people and to the public service; and it being expedient that a new disposition should be made to remove those difficulties agreable to the late System for the Quarter Masters department, established by Congress; and the duties of the Officers to be employed and their districts and posts be more clearly understood, it is therefore proposed.
That, there be nine Assistant deputy Quarter Master’s, who shall have charge of the principle posts to be established in the State, as the governing places to which the Stores and supplies are to be drawn, and that a certain District be given to each.
That as the great line of communication from Philadelphia to the Southern Army through this State will be from Alexandria to some part of Staunton, or Dan rivers, there be one principle post at Alexandria, one at Fredericksburg, one at Carters ferry on James river, and one at some convenient place on Dan, or Staunton which will be governed by the navigation up the river Dan.
That, as Richmond is the seat of Government and a place where the principle Factories for the Southern department are established, it be a principle post.
Williamsburg being a place where the supplies from the lower Counties should be collected it is necessary to establish it as a principle post for that purpose.
That Charlottesville be continued as a principle post for the accommodation of the Convention Troops.
Winchester being a place where good Wagons and Horses may be procured with great ease, that it be a principle post for that purpose, and to comprehend as much of that Country as supplies can be drawn from with convenience.
That as Petersburg is allways a post of convenience in case of invasions in the lower parts of the State, and a place to which the supplies from the Counties below the falls of Ronoke, and others convenient for the navigation of the Appomattox River, should be collected that it be held a principle post.

That the District of Alexandria comprehend the Counties of Fairfax, Prince William, Loudon.
The District of Fredericksburg the Counties of Northumberland, Lancaster, Richmond, Westmoreland, King George, Stafford, Fauquier, Spotsylvania, Caroline, King & Queen, Essex, Middlesex.
The District of Carters ferry the Counties of Louisa, Goochland, Powhatan, Cumberland, Buckingham, Prince Edward.
The District of the Rivers, Dan and Stanton the Counties of Mecklinburg, Lunenburg, Charlotte, Bedford, Hallifax, Pittsylvania, Henry.
The District of Richmond the Counties of Hanover, Henrico, King William, New Kent, Charles City, Chesterfield.
The District of Williamsburg the Counties of James City, Warwick, Elizabeth City, York, Gloucester, Princes ann, Norfolk, Nansemond, Isle of White, Northampton, Accomack.
The District of Charlottesville, the Counties of Culpeper, Orange, Albemarle, Fluvannah, Amherst, Augusta.
The District of Petersburg, the Counties of Surry, Prince George, Dinwiddie, Southampton, Sussex, Brunswick, Greenesville, Amelia.
That there be so many depending posts within the different Districts, as shall be found necessary for the purpose of collecting supplies and that the direction be given to a Storekeeper.
That it is expected the supplies beyond the blue Ridge, to the Southward of the Winchester District are used for the support of the Troops in that Quarter, and are under the direction of proper persons, they are omitted in this arrangement. But should it be found necessary hereafter to comprehend them, they will be added to one, or more of districts already pointed out or formed into other districts as may be convenient.
That as the supplies within the districts are to come from the Counties, forming them in proper proportions, it is proposed that the assistant Deputy Quarter Masters for the district shall be authorised by the Executive to call on the Civil authority to furnish them from time to time with the necessary means of transportation for the supplies coming from each respective County so that each County will regularly do its own separate duty.
That the transportation from one post to another shall be made by public Wagons, or Boats, as far as we shall have them to answer the purpose, and that where we shall want the aid of private property the Quarter Master from whose district the stores are to go, in the first instance shall have power to call on the civil authority  within the district for such aid; and that the private Wagons, or Boats so furnished shall be discharged at the next post from whence the stores are to be forwarded by the same means from that district, timely information being given from post to post by the Quarter Masters of the coming of such a number of Boats, or Wagons.
This is a system proposed in consequence of our having experienced the good effects of similar ones to the northward both in public and private points of view.

Edward Carrington D.Q.M. Genl. for the S. Army
Richard Claiborne D.Q.Mr. S.V.

